In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (O’Donoghue, J.), dated March 2, 2006, which denied her motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
Generally, a rear-end collision with a stopped vehicle creates a prima facie case of negligence with respect to the operator of the moving vehicle and imposes a duty on the operator of the moving vehicle to rebut the inference of negligence by providing a non-negligent explanation for the collision (see Gregsoh v Terry, 35 AD3d 358 [2006]; Carhuayano v J&R Hacking, 28 AD3d 413 [2006]). In response to the plaintiffs demonstration of her entitlement to judgment as a matter of law, the defendants submitted evidence sufficient to raise a triable issue of fact as to whether the defendant driver’s vehicle came in contact with the plaintiffs vehicle (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Schmidt, J.E, Santucci, Skelos and Balkin, JJ., concur.